Opinion by
Williams, J.,
The facts and legal principles involved in this case are substantially the same as those in No. 131, October Term, 1916, except that the evidence here was stronger. The additional question which need be decided is whether the court below erred in admitting, and commenting in its charge upon, a notice to vacate and deliver up possession, served upon the Hammel woman by defendant’s son after the property had been conveyed to him by his mother.
The admission was proper. The son admitted that he *443acted as Ms father’s special agent and adviser, and the bona fides of the transfer to the son had been attacked. As the court below said, it was some evidence of the ownership and control of the property by the father under the circumstances, as well as of his attitude towards the arrangement with the Hammel woman.
The judgment is affirmed and the record remitted to the court below for the purpose of execution; and to that end it is ordered that the defendant appear in that court at such time as he may be there called, and that he be by that court committed until he has complied with his sentence or any part thereof that has not been performed.
Orlady, P. J., Kephart and Trexler, JJ., dissent.